
	
		II
		109th CONGRESS
		2d Session
		S. 2794
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2006
			Mr. Kennedy (for
			 himself, Mr. Reid,
			 Mr. Baucus, Mr.
			 Bingaman, Mr. Harkin,
			 Ms. Mikulski, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ensure the equitable provision of pension and medical
		  benefits to Department of Energy contractor employees.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Contractor
			 Employee Equitable Treatment Act of 2006.
		2.FindingsCongress finds that—
			(1)employment-based
			 pension and medical benefits are critical elements to the retirement security
			 and state of health of working Americans;
			(2)the Department of
			 Energy, through the guidance of the Department of Energy relating to contractor
			 employee pension and medical benefits policy (Notice DOE N 351.1 (April 27,
			 2006)) (referred to in this Act as Notice DOE N 351.1),
			 indicated the intent of the Department to cease funding for future defined
			 benefit pension benefits and to reduce the medical benefits for contractor
			 employees;
			(3)those policies
			 attack the retirement security and medical benefits of energy workers and
			 workers employed in the defense of the United States, including in the
			 manufacturing and testing of nuclear weapons;
			(4)those policies
			 also undermine the ability of employers to provide appropriate and adequate
			 retirement and medical benefits;
			(5)defined benefit
			 pension plans have a demonstrated ability to provide secure retirement benefits
			 that furnish steady lifetime retiree income with protection for surviving
			 spouses;
			(6)market-based
			 medical benefit plans encourage employers to shift rising health care costs
			 onto employees, particularly less healthy employees, lowering employee
			 compensation and leading to poorer health outcomes without addressing the
			 underlying problem of skyrocketing health care costs; and
			(7)the Federal
			 Government should foster employment policies that provide adequate retirement,
			 health, and other employment benefits to the Federal and contractor
			 workforce.
			3.Guidance of the
			 Department of Energy relating to contractor employee pension and medical
			 benefits policy
			(a)In
			 generalNo funds made
			 available before, on, or after the date of enactment of this Act shall be
			 expended to implement, administer, or enforce the guidance of the Department of
			 Energy relating to contractor employee pension and medical benefits policy
			 (Notice DOE N 351.1 (April 27, 2006)) (and any successor guidance), or any of
			 the practices described in the guidance.
			(b)WithdrawalNot later than 1 day after the date of
			 enactment of this Act, the Secretary of Energy shall withdraw the guidance
			 described in subsection (a).
			(c)Reinstatement
			 of eligibility for benefits or benefit reimbursementIf the
			 Secretary has carried out Notice DOE N 351.1 (and any successor guidance)
			 before the date of enactment of this Act, the Secretary shall reinstate
			 eligibility for benefits or reinstate reimbursement for benefits, as
			 appropriate, in effect as of January 1, 2006, as if Notice DOE N. 351.1 (and
			 any successor guidance) had not been promulgated or carried out.
			
